                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     )
  WILLENE P. AIKENS, as Administratrix of            )       Civil Action No. 19-81
  the Estate of David E. Aiken,                      )
                                                     )
                          Plaintiff,                 )      District Judge Cathy Bissoon
                                                     )
            v.                                       )
                                                     )
  JEFFERSON COUNTY, et al.,                          )

                          Defendants.


                                   MEMORANDUM ORDER

       Pending before the Court is County Defendants’ Motion to Strike Plaintiff’s Second

Amended Complaint, (“Motion to Strike,” Doc. 52) filed on March 9, 2020 by Defendants

Jefferson County and Dawn Lamadue (collectively, “Defendants”). After reviewing the Motion

to Strike, the Court ordered Plaintiff Willene P. Aikens (“Plaintiff”) to show good cause as to

why the Second Amended Complaint (“SAC”) should not be stricken in its entirety. (Doc. 54.)

Plaintiff moved for an extension of time to show cause, and subsequently filed a Response to the

Court’s Order on March 20, 2020. (“Plaintiff’s Response,” Doc. 62.) Defendants filed a

Response to Plaintiff’s Response on March 24, 2020. (“Defendants’ Response,” Doc. 64.) For

the reasons that follow, Defendants’ Motion to Strike will be granted.

       A.        BACKGROUND

       On January 30, 2020, Plaintiff sought leave to file the SAC. (Doc. 42.) All Defendants

at that time opposed Plaintiff’s Motion. (Docs. 44 and 45.) On February 19, 2020, the Court

issued a Memorandum Order permitting Plaintiff to file the SAC, provided it was filed by

February 21, 2020, and that it was otherwise consistent with the Court’s Order. (“Order on



                                                1
Motion for Leave,” Doc. 49.) Specifically, Plaintiff was required to change some factual

assertions that were admittedly inaccurate and to remove specific Defendants from specific

claims. (Id. at 3.) Plaintiff untimely filed the SAC on February 26, 2020—five days late—and

Plaintiff’s filing failed to conform to the Court’s Order on Motion for Leave. (Doc. 50.) In fact,

it appears counsel made no changes at all to the pleading in response to the Court’s Order on

Motion for Leave.

       Defendants filed their Motion to Strike, arguing the SAC should be stricken in its entirety

as it “exceeds the scope of leave permitted by the Court.” (Motion to Strike at ¶ 1.) Defendants

urge that allowing Plaintiff to maintain the SAC as her operative pleading would render Federal

Rule of Civil Procedure (“Rule”) 15(a) meaningless, and would prejudice Defendants “in the

time and resources required to undo Plaintiff’s filing of the improper Second Amended

Complaint.” (Id. at ¶ 13.) Defendants also argue that they had undertaken efforts to avoid

additional motions practice and meet the Court’s deadlines, and that Plaintiff’s improper filing

required additional motions and uncertainty regarding the scope of discovery to their detriment.

(Id. at ¶¶ 14, 15.) Therefore, Defendants offer that the appropriate remedy for Plaintiff’s

improper filing is for the Court to strike the SAC in their entirety. (Id. at ¶ 15.)

       In Response, Plaintiff asserts that the SAC was filed five days late because counsel

“became extremely ill due to a delayed allergic reaction” to a prescribed medication, requiring

“admission to Shadyside Hospital’s Emergency Room.” (Plaintiff’s Response at 2.) Plaintiff’s

counsel also avers the “unedited version” of the SAC was “inadvertently filed” and counsel

offers his “most sincere of apologies” for his lack of diligence. (Id. at 2.) Plaintiff also contends,

however, that the late filing did not result in any prejudice to Defendants’ discovery efforts

because “it is clear that discovery was not postponed by the late filing” and because discovery



                                                   2
“would have needed to be extended notwithstanding Plaintiff’s errors. (Id. at 3.) In support of

this assertion, Plaintiff avers that Plaintiff needs to take additional depositions and that the fruits

of those depositions may “support the addition of more parties.” (Id. at 3–4.) Plaintiff urges that

no prejudice to Defendants resulted from the late filing, but rather “Defendant’s current requests

would only serve to severely prejudice Plaintiff and are clearly part of a desperate attempt by

Defendant to summarily dismiss an entire claim and party.” (Id. at 4.) In sum, Plaintiff urges

good cause has been shown, that any neglect by counsel is excusable, and that Plaintiff should be

permitted to file the correct version of the SAC. (Id. at 5.)

        Defendants filed a Response 1 to Plaintiff’s arguments, which suggests Plaintiff’s

counsel’s late and incorrect filing are consistent with the manner that counsel has litigated this

case, namely that counsel has “demonstrated a disregard for court orders and procedural rules”

and that this has caused Defendants to waste time and resources. (Defendants’ Response at 1.)

Defendants point out that while Plaintiff’s Response may excuse one of Plaintiff’s counsel, three

attorneys represent Plaintiff in this matter. (Id. at 2.) Furthermore, Plaintiff did not seek leave or

contemporaneously explain the SAC’s tardiness when it was filed, nor did counsel file a

corrected version of the document when his error was brought to his attention. (Id.)

        Defendants also “corrected” the record with respect to alleged misrepresentations in

Plaintiff’s Response, and sought correction by Plaintiff’s counsel of those misrepresentations. 2

(Id. at 2–3; 3 n.2.) Defendants reiterate that they have used best efforts to use the time allotted




1
  Defendants’ Response, (Doc. 65), was directed to arguments made in both to Plaintiff’s
Response to the Court’s Order to Show Cause, (Doc. 62), as well as a separate motion by
Plaintiff for an extension of discovery, (Doc. 63).
2
  No such correction has been filed, not has Plaintiff responded or addressed Defendants’ request
with the Court.

                                                   3
for discovery to ascertain information related to their defenses, and would be prejudiced by

having to so quickly undertake discovery on new, improperly brought claims. (Id. at 4.)

       B.      ANALYSIS

       To avoid striking the SAC, Plaintiff must demonstrate good cause. (Doc. 54.) Such a

showing is consistent with Rule 16(b)(4), which similarly requires good cause for modifying the

schedule set by the Court’s Memorandum Order allowing filing of the SAC. 3 (Doc. 50.)

       Under Rule 16, whether good cause exists “hinges to a large extent on the diligence, or

lack thereof, of the moving party.” Lasermaster Int’l Inc. v. Netherlands Ins. Co., 2018 WL

1891474, at *3 (D.N.J. Apr. 20, 2018); see also Chancellor v. Pottsgrove School Dist., 507

F.Supp.2d 695, 701–02 (E.D. Pa. 2007) (“Absent diligence, there is no ‘good cause.’”).

“Carelessness, or attorney error, which might constitute ‘excusable neglect’ under Rule 6(b), is

insufficient to constitute ‘good cause’ under Rule 16(b).” Id.; see also Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[C]arelessness is not compatible with a

finding of diligence.”). Similarly, a showing of “tactical delays and errors by experienced

attorneys” falls short of what is required for good cause. Graham v. Progressive Direct Ins. Co.,

271 F.R.D. 112, 121 (W.D. Pa. 2010).

       Plaintiff filed the SAC five days late, and failed to comply with the Court’s specific

direction regarding its content. Plaintiff offers the sickness of one of Plaintiff’s three lawyers

and “inadvertent” error as good cause, and counsel who fell ill apologizes for “his lack of


3
 Plaintiff cites Rule 6(b)(1)(B), which permits the Court to extend a time period for filing, for
good cause, upon a showing of “excusable neglect.” Rule 6 governs the time periods set by the
Federal Rules themselves, not by the Court. Walker v. Centcor Ortho Biotech, Inc., 558 F.
App’x 216, 222 n.5 (3d Cir. 2014) (stating Rule 16, not Rule 6, is “the more appropriate rule”
when deadline is set by trial court); see also Farren v. Sessions, 2019 WL 3714485, at *3 (E.D.
Pa. Aug. 6, 2019) (“Federal Rule of Civil Procedure 6 governs the calculation of time periods in
other Federal Rules of Civil Procedure.”) Thus, the Rule 6 “excusable neglect” standard does
not apply here.

                                                  4
diligence.” (Plaintiff’s Response at 2.) While the Court has no reason to doubt that Plaintiff’s

counsel became ill, Plaintiff’s Response does not indicate when this illness occurred or its

duration, leaving the Court to speculate as to how it prevented Plaintiff from seeking even an

extension of time for filing. More to the point, however, three lawyers have entered their

appearance on behalf of Plaintiff, and Plaintiff’s Response does not in any way address why

Plaintiff’s other two lawyers could not have met the Court’s deadline or sought an extension. 4

Plainly, and by counsel’s own omission, there was a lack of diligence and the Court cannot find

good cause.

       Moreover, prior to Defendants’ Motion to Strike—which was filed twelve days after the

SAC—and the Court’s Order to Show Cause, Plaintiff’s counsel did nothing to remedy these

errors. Plaintiff never sought an extension of the deadline, not even contemporaneously with the

filing of the SAC. The docket is devoid of any effort to correct the “inadvertent” filing of the

non-compliant version of the pleading. The Court’s impression is that even after the missed

deadline, Plaintiff’s counsel’s lack of diligence continued.

       Additionally, while the focus of the good cause inquiry is on Plaintiff’s diligence—and

not prejudice to Plaintiff—Plaintiff argues, that striking the SAC would be “a very prejudicial

consequence” and is an unfair “punishment” to Plaintiff. (Plaintiff’s Response at 4–5.) It is

clear to the Court that Plaintiff fundamentally misunderstands upon whom the responsibility for

such a consequence would rest and what prejudice is in this context. While striking the SAC

certainly is not beneficial to Plaintiff’s case, it is neither unfair nor unreasonable under the

circumstances. Rather, it is the foreseeable consequence of Plaintiff’s lawyers’ collective




4
 One of Plaintiff’s other counsel sought an extension of time to respond to the Court’s Order to
Show Cause, which was granted. (Docs. 58, 60.)

                                                   5
carelessness and inattention. There is nothing “desperate” about Defendants asking a Court to

enforce basic rules of litigation, including deadlines.

       Finally, the Court agrees that allowing Plaintiff’s SAC would prejudice Defendants at

this juncture. Defendants have stated repeatedly that they have expended time and resources to

adhere to the case management order, and the parties’ recent filings reveal that Plaintiff has not

shown the same concern. 5 (See generally Exhibits to Defendants’ Response (correspondence

between parties’ regarding discovery deadlines, overdue production, and scheduling of

depositions).) Defendants opposed Plaintiff’s request for additional time for discovery, at least

in part, because of these efforts, and the Court’s extension for some depositions was due to the

current public health pandemic, not any good cause shown by Plaintiff. (Docs. 65, 66.) In short,

allowing Plaintiff’s SAC punishes Defendants for their diligence throughout the litigation—the

Court is unwilling to set such a precedent.

       Consistent with the above, County Defendants’ Motion to Strike Plaintiff’s Second

Amended Complaint, (Doc. 52), is GRANTED. It is further ordered that the First Amended

Complaint, (Doc. 17), and Defendants’ Answer, (Doc. 28), are REINSTATED as the operative

pleadings in this matter.

       IT IS SO ORDERED.

March 27, 2020                                            s\Cathy Bissoon
                                                          Cathy Bissoon
                                                          United States District Judge

cc (via ECF email notification):
All Counsel of Record
5
 The Court agrees with Defendants that Plaintiff’s arguments that there is no prejudice in this
case because “discovery was not postponed by the late filing” and that discovery “would have
needed to be extended notwithstanding Plaintiff’s errors” trivializes counsel’s conduct.
Additionally, it discounts the Court’s authority to manage cases. (Plaintiff’s Response at 3.)
Finally, it also demonstrates that Plaintiff misapprehends Defendants’ prejudice argument
entirely—the prejudice is the extension, not the lack thereof.

                                                  6
